UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6614



JOSEPH RIDDICK,

                                           Petitioner - Appellant,

          versus


JOYCE   K.  CONLEY,   Dr.,    Warden, FEDERAL
CORRECTIONAL INSTITUTION     at Beckley, WV;
UNITED STATES OF AMERICA,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-01-899-2)


Submitted:   June 20, 2002                 Decided:   June 27, 2002


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph Riddick, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph Riddick appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (1994) petition.     We have reviewed

the record and the district court’s order and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court. See Riddick v. Conley, No. CA-01-899-2 (E.D. Va. filed Apr.

1, 2002; entered Apr. 2, 2002).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                  2